444 F.2d 532
Laurits Spencer HANSEN, Plaintiff-Appellant,v.TEXAS LOCAL BOARD NO. 5, SELECTIVE SERVICE SYSTEM et al., Defendants-Appellees.
No. 71-1223.
United States Court of Appeals, Fifth Circuit.
June 25, 1971.

Appeal from the United States District Court for the Western District of Texas; Jack Roberts, District Judge.
J. W. Thomas, Jr., Temple, Tex., for plaintiff-appellant.
Seagal V. Wheatley, U. S. Atty., Hugh P. Shovlin, Jeremiah Handy, Asst. U. S. Attys., San Antonio, Tex., for defendants-appellees.
Before COLEMAN, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966